Citation Nr: 1512748	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  09-41 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for degenerative disc disease of the lumbar spine (claimed as back condition) has been submitted.

2.  Entitlement to an initial rating greater than 30 percent prior to July 24, 2014, and greater than 50 percent from July 24, 2014, for posttraumatic stress disorder (PTSD) with alcohol abuse.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to December 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2012, the Board denied an initial rating greater than 30 percent for
PTSD.  The Veteran appealed the Board's decision to the Court of Appeals for
Veterans Claims (Court).  In a June 2013 Memorandum Decision, the Court vacated and remanded the issue of entitlement to an initial rating greater than 30 percent for PTSD for further development.

The Board subsequently remanded the claim for additional development in May 2014.  The matter again is before the Board.

Subsequent to the May 2014 Board remand, in a November 2014 rating decision the Appeals Management Center (AMC) granted an increased rating for the Veteran's PTSD to 50 percent, effective from July 24, 2014.  Regardless of the AMC's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that prior to the June 2012 Board adjudication of the Veteran's claim, he revoked representation by his prior appointed representative, the North Carolina Division of Veterans Affairs (NCDVA), and indicated that he would be representing himself.  The Veteran remained unrepresented at the time of the May 2014 Board remand.  In October 2014, however, the Veteran submitted a VA Form 21-22 again appointing the NCDVA as his representative.  

The record reflects that after the final supplemental statement of the case (SSOC) the Veteran submitted additional evidence to the Board.  Specifically, the Veteran submitted private treatment records for his low back disability.  Such records are not relevant to the Veteran's PTSD claim, adjudicated herein.  To the extent that these records are relevant to the PTSD claim, in a November 2014 submission the Veteran waived his right to have the case remanded to the agency of original jurisdiction (AOJ) based on the submission of additional evidence.  See 38 C.F.R. § 20.1304 (2014).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issues of whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for a low back disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appellate time period, the Veteran's PTSD has been manifested by symptoms such as anxiety, depression, nightmares, intrusive memories, panic attacks, flashbacks, decreased energy, avoidance behavior, sleep impairment, irritability, anger outbursts, concentration problems, hypervigilance, exaggerated startle response, diminished interest, feelings of detachment, occasional suicidal ideation, and occasional auditory and/or visual hallucinations, all resulting in deficiencies in most areas, but less than total social and occupational impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no higher, for PTSD have been met or approximated for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2014). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

In this case, the claim is a "downstream" issue in that it arose from the initial grant of service connection.  Prior to the rating decision granting service connection, the RO issued a notice letter in June 2007 that fully satisfied the duty to notify provisions.  In addition, a June 2014 letter provided the Veteran with additional information.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The June 2007 letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The June 2007 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private records have been associated with the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA or QTC examinations in October 2008, November 2009, and July 2014.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of the disability on the Veteran's daily living.  Based on the examinations, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the June 2014 letter to the Veteran, the subsequent association of private psychiatric treatment records, the July 2014 VA examination, and subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Increased Initial Rating

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him or her for times since filing his or her claim when his or her disability may have been more severe than at other times during the course of his or her appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

A November 2008 rating decision granted entitlement to service connection for PTSD with alcohol abuse and assigned a 30 percent rating, effective from May 24, 2007.  A subsequent November 2014 rating decision increased the rating to 50 percent, effective July 24, 2014.  The Veteran claims the ratings do not accurately depict the severity of his current condition.

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships ............................................ 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships ....................................70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name............................................ 100 

38 C.F.R. § 4.130, DC 9411 (2014).

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-V, for rating purposes).  

The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

In this case, a March 2007 private psychiatric treatment record included a GAF score of 45.  The Veteran was noted to have been married to his second wife for 5 years and had a work history of 20 years with the Boys Club of America, 20 years with the Department of Corrections, and 9 years as a stocker at Wal-Mart (where he was currently employed).  His current psychiatric symptoms were nightmares 2 to 4 times per week after which he would wake in a panic and sweat that would last for 20 to 30 additional minutes.  He had 2 flashbacks per week and 2 panic attacks per week, lasting at least 1 to 2 minutes.  He slept on 2 to 3 hours per night and had intrusive thoughts, exaggerated startle response, hypervigilance, and difficulty being around others.  He socialized rarely and then only with family members.  Recent memory was severely impaired and working memory was totally impaired.  He also had problems with anger, sadness, fear, depression, low energy, low interest, feelings of helplessness, and occasional suicidal ideation.  The treating physician concluded that the Veteran was moderately compromised in his ability to maintain social relationships and moderately compromised in his ability to sustain work relationships.  In May 2007, the Veteran continued to report similar problems.  The Veteran sought ongoing treatment with his private provider with generally similar symptoms over the course of the following years.  During this time period he reported occasional to regular auditory and/or visual hallucinations and intermittent suicidal ideation.

The Veteran was afforded a QTC psychiatric examination.  At that time, the Veteran reported that he experienced fear and anxiety since his time as a paratrooper.  He complained of sleep impairment, intrusive dreams, easily lost temper, irritability, exaggerated startle response, hypervigilance, anger, avoidance of reminders of his experiences as a paratrooper, lost interest in his usual activities and social isolation.  Previously, he drank alcohol to avoid feelings of anxiety related to his period of service.  He was on his second marriage and reported a good relationship with his wife.  He previously worked with the Boys and Girls Club (20 years) and in the prison system (20 years) but currently worked part-time at Wal-Mart.  He worked the night shift so that he did not have to interact with people; he reported no troubles with supervisors or co-workers.  On examination he was oriented to person, place, time, and purpose.  His appearance, hygiene and behavior were appropriate.  Affect and mood were anxious and depressed.  He communicated well; his speech and concentration were normal.  There were no panic attacks; there was no suspiciousness; there were no delusions or hallucinations.  He had no obsessive rituals.  His judgment and memory were intact and he could think abstractly.  There was no suicidal or homicidal ideation.  The examiner diagnosed PTSD and assigned a GAF score of 60.  The psychiatrist noted that the Veteran was limited in recreation and leisure pursuits and limited in social interactions; however, he was able to maintain employment.  The Veteran was able to perform his own activities of daily living.  They psychiatrist concluded that the psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the Veteran was functioning satisfactorily with routine behavior, self-care and normal conversation (evidenced by depressed mood, anxiety and chronic sleep impairment).  He understood simple and complex commands and was not a danger to himself or others.  The psychiatrist found that the Veteran's prognosis for improvement was fair with ongoing treatment.

In December 2009, the Veteran was afforded another QTC examination.  The Veteran denied significant psychiatric difficulties and indicated that his sleep problems were due to physical pain and worry about the pain.  On examination, the Veteran was fully oriented, had appropriate hygiene and behavior, affect and mood were depressed, and he could communicate well and had normal concentration, thought processes, and speech.  Memory was intact and he denied suicidal or homicidal ideations.  The examiner diagnosed insomnia secondary to chronic back pain and assigned a GAF score of 70.  The examiner indicated that the Veteran was able to establish and maintain effective work and social relationships and his psychiatric symptoms appeared to be mild or transient and causing a decrease in work efficiency and occupational tasks during periods of stress.  

In January 2013, the Veteran reported worsening recent memory and the treatment provider indicated that the Veteran was not socializing.  The Veteran also reported auditory and visual hallucinations.  The assigned GAF score was 40.  In a March 2013 statement, the Veteran reported increased psychiatric symptoms.  He described twice-weekly panic attacks, memory loss, concentration problems, difficulty understanding read or instructed information, easy agitation, apprehension, sensitivity to crowds, and constant depression.

In April 2013, the treatment provider continued the GAF score of 40.  At that time, he reported worsening anger and depression.  In July 2013, the Veteran stated that he had discovered a dead body, but his anger, depression, and memory were the same.  The Veteran was experiencing multiple panic attacks, nightmares, flashbacks, and nightmares per week.  He denied auditory or visual hallucinations.  The treatment provider assigned a GAF score of 45.  In October 2013, the Veteran reported occasional auditory hallucinations and worsening anger and depression.  The treatment provider continued the GAF score of 45.

In January 2014, the Veteran had a cooperative, but easily distracted attitude.  He was alert, but distractable.  He was fully oriented and his recent memory was intact.  His mood was depressed and irritable and his affect was blunted.  He reported occasional auditory hallucinations.  Thought processes were linear and goal-directed.  His GAF score was noted to be 45.  In May 2014, the Veteran reported 8 hours of broken sleep per night, with an additional 1.5 hour nap.  He had 2 nightmares per week, 1 panic attack per week lasting 5 to 10 minutes, 1 weekly flashback, occasional night sweats, no hallucinations, and no change in anger, depression, or short term memory.  The PTSD was noted to be stable.  

VA treatment records note private treatment and, other than intermittent depression and PTSD screenings, the Veteran has not received treatment through VA for his psychiatric problems.

The Veteran was afforded a VA examination in July 2014.  The examiner indicated that the Veteran had a tendency to mildly over-report the severity and breadth of his psychiatric symptoms.  The examiner concluded that the Veteran's psychiatric symptoms appeared to be best characterized as mild and fairly well-controlled at the present time.  The Veteran generally was functioning fairly well with some meaningful interpersonal relationships.  Specifically, the Veteran described having a good relationship with some others, including family, friends, and fellow church members.  He attended church and had several hobbies and interests, including gardening, working in the yard, bible study, and traveling.  He had a strong relationship with his wife and had been able to work successfully at multiple jobs, including 2 jobs for 20 years each.  He worked at Walmart for 9 years until the death of his stepson and the consequent increase in his psychiatric symptoms.  Since 2011, however, the Veteran's symptoms appeared to have significantly decreased to a level approximating (though slightly worse) than in 2009.  The most problematic symptoms affecting his ability to work would be intermittent irritability and agitation, difficulty concentrating (secondary to sleep impairment), and mildly depressed mood.  The examiner noted that these symptoms would not entirely limit his employability, but would impact his work efficiency and productivity if not accommodated by his employer.  The examiner concluded that the best expression of the Veteran's level of occupational and social functioning was an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner noted that the electronic claims file had been reviewed.  The Veteran reported rare contact with a sister and niece, perhaps 3 to 4 times per year, but did occasionally babysit for his stepson's children.  The Veteran was less social than in 2009, which he attributed to no longer working and engaging in daily interaction with coworkers.  The Veteran reported having acquaintances, but no friends.  That said, he had a good relationship with his wife and they would garden regularly and take occasional vacations together.  The Veteran worked at Walmart until April 2011 when he left after confrontation with management about a new computer system that effectively forced people to do more work for the same pay.  Current reported symptoms were: lack of sleep, anger and frustration, agitation, hypervigilance, sleep problems, irritability, avoidance behavior, panic attacks, nightmares, mood changes, and difficulty in social situations.  The Veteran also reported intrusive thoughts and avoidance behavior.  The examiner noted depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran had good hygiene and grooming, was fully alert, had logical and organized thought processes, and no evidence of delusions or hallucinations. 

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show a disability that more nearly approximates that which warrants the assignment of a 70 percent disability rating throughout the appeal period.  See 38 C.F.R. § 4.7 (2014).  In reaching that conclusion, the Board notes that throughout the appellate time period the Veteran's symptoms have resulted in his private treatment providers assigning him a GAF score of 40 to 50, which is consistent with serious impairment in social, occupational, or other functioning.  Throughout the time period, the Veteran has reported one or more panic attacks per week, impaired memory, and disturbances in motivation and mood.  The Veteran also intermittently has reported audio and/or visual hallucinations and suicidal ideation.  Recent and working memory have been noted to be impaired or absent.  The Veteran also has few friends and, while employed, had to work the night shift to minimize his interaction with fellow workers.  The Board acknowledges the lay and medical notations suggest that the Veteran's psychiatric symptomatology has ebbed and flowed in its severity, with an overall slight worsening of symptomatology; however, the Board concludes that the reported symptomatology throughout the appellate time period most closely approximates that contemplated by the higher 70 percent disability rating. 

As explained in more detail above, the symptoms throughout the Veteran's treatment and the appellate time period are essentially consistent.  For this reason, staged ratings are not applicable.  See Fenderson, 12 Vet. App. at 119.  Therefore, as explained above, the medical evidence supports the Board's conclusion that a 50 percent rating is warranted for the entire appeal period.

However, a rating greater than 70 percent is not appropriate for any period of time on appeal because the Veteran does not have total social and occupational impairment.  Although the Veteran clearly has a serious disability, he exhibits few of the symptoms noted as applicable for a 100 percent rating.  He does not have gross impairment of thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  While the Veteran intermittently has reported audio and/or visual hallucinations, as will be discussed below, the problems do not result in total occupational and social impairment.  As to the Veteran's intermittent reports of suicidal ideation, no medical professional has found him to be a persistent danger of hurting himself or otherwise expressed ongoing concern that the Veteran might act out on his suicidal ideation.    

As noted above, the Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442; however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  By extension to the present case, without the examples, differentiating the 70 and 100 percent ratings would be equally ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating should be assigned.  Id.  In this case, however, the Board concludes that the Veteran's PTSD symptoms do not cause total occupational and social impairment as contemplated for a 100 percent rating.

With respect to the Veteran's occupational impairment, the Board acknowledges that his psychiatric symptoms result in a high level of impairment and possibly total impairment.  (As will be discussed below, the matter of entitlement to TDIU is remanded for AOJ consideration.)  The Veteran has been unemployed since 2011 and prior to that was able to work only at night to minimize his interaction with others.  He eventually left employment due to altercations with management over a new computer system.      

Even were the Board to presume that the Veteran had total occupational impairment, the Veteran clearly does not have total social impairment.  In that regard, the Veteran maintains a good relationship with his wife, with whom he gardens and travels.  With his wife, he also intermittently watches his stepson's children.  The Board acknowledges that the Veteran may prefer to spend time alone.  Thus, he does have some social impairment due to his PTSD; however, he also has reported having numerous acquaintances, which demonstrates that although he may not be able to form close and deep bonds of friendship with numerous individuals that he can function in a social environment.  As such, while the Board acknowledges some degree of social impairment, as exhibited by his preference to spend time alone and experiencing anger problems around others, the Veteran maintains a relationship with multiple members of his family (including a good relationship with his wife) and is able to interact with the public in the normal course of daily life, such as during church attendance and similar activities.  The Board certainly is sympathetic to the social difficulties experienced by the Veteran; however, he does retain the ability to function in both the home and his community.    

Thus, the Veteran does not have total social and occupational impairment sufficient to warrant a total schedular rating for PTSD.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating assigned herein.  Again, in determining that a rating in excess of 70 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but for the reasons discussed above concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 70 percent rating.  While the Veteran may have some of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed the criteria for a 70 percent rating.  

In summary, for the reasons and bases set forth above, the Board concludes that an increased rating of 70 percent, but no more, is warranted for the entire appeal period.  See Fenderson, 12 Vet. App. at 119.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports multiple psychiatric symptoms, including anxiety, depression, nightmares, intrusive memories, panic attacks, flashbacks, decreased energy, avoidance behavior, sleep impairment, irritability, anger outbursts, concentration problems, hypervigilance, exaggerated startle response, diminished interest, feelings of detachment, occasional suicidal ideation, and occasional auditory and/or visual hallucinations.  The current 70 percent rating contemplates these and other psychiatric symptoms.  To the extent that such symptoms are not directly contemplated in the 70 percent rating, they are contemplated in the General Rating Formula for Mental Disorders overall and, as discussed above, the Board does not find that the Veteran's overall disability picture warrants a rating greater than 70 percent.  Thus, the Veteran's current schedular rating under DC 9411 is adequate to fully compensate him for his disability on appeal.

In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for PTSD, post operative residuals of subtotal thyroidectomy manifested by hypothyroidism, bilateral onychomycosis, degenerative joint disease of the right hip, degenerative joint disease of the right and left shoulders, limitation of extension of the right hip, and limitation of flexion of the right hip.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability, and with the exception of the ratings currently on appeal, has not indicated dissatisfaction with his otherwise assigned ratings.

Further, there is no medical evidence indicating that the disabilities on appeal combine or interact with each other or with his other service-connected disabilities, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.   The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating of 70 percent for PTSD with alcohol abuse for the entire appellate time period is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

TDIU

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  38 C.F.R. § 4.16(a) further provides that disabilities resulting from a common etiology or single accident will be considered one disability.

The June 2012 Board determination remanded the issue of entitlement to TDIU, stating that such a claim was raised by the record.  The remand directed that the AOJ provide the Veteran with a notice letter explaining how to establish entitlement to TDIU and, after taking any additional development, to adjudicate the claim in a statement of the case (SOC).  

The U.S. Court of Appeals for Veterans Claims (Court) has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  That said, the claims for increased evaluation and TDIU may be separately adjudicated.  Id at 454 (noting that claims for increased evaluations and TDIU claims may be separately adjudicated).

The AMC provided the Veteran with the notice letter as directed and denied the claim for entitlement to TDIU in a December 2013 SOC.  The basis for the denial was that the Veteran did not meet the percentage requirements for granting TDIU and that the evidence did not otherwise demonstrate that his service-connected disabilities rendered the Veteran unemployable.  

Later in December 2013, the Veteran submitted a response to the SOC wherein he discussed the symptoms of his service-connected hypothyroidism and reiterated the information on his original claim for TDIU that he had stopped working in April 2011 due to "difficulty on my job adjusting to new working condition that eventually led to confrontations with supervisors who felt I had become a threat to them."  

Given the Veteran's December 2013 statement after the December 2013 SOC raising the issue of TDIU due, in part to his pending claim for increased rating for PTSD, the Board concludes that the issue of entitlement to TDIU remains on appeal.  The Board also notes that as a result of the November 2014 rating decision, the Veteran now meets the schedular criteria for TDIU.  As such, the rationale for the denial of entitlement to TDIU in the December 2013 SOC is no longer adequate.  In light of the foregoing, the Board concludes that a remand is required.

Low Back

In a November 2014 rating decision, the RO denied reopening a claim for entitlement to service connection for degenerative disc disease of the lumbar spine (claimed as back condition) finding that the evidence submitted was not new and material.  In December 2014, the RO received a form titled "Notice of Disagreement" and specifically noted disagreement with the finding of the November 2014 rating decision and the denial of service connection for severe osteoarthritis and degenerative joint disease in the lumbosacral spine.  As a timely notice of disagreement has been filed, the claim must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an SOC as to the issue of whether new and material evidence sufficient to reopen a claim of entitlement to service connection for degenerative disc disease of the lumbar spine (claimed as back condition) has been submitted.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2014).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

2.  After conducting any development deemed necessary, the RO/AMC should re-adjudicate the Veteran's claim for entitlement to TDIU on a de novo basis.  If all benefits sought on appeal are not granted, then the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


